CALHOUN, J.
Appellant was convicted of aiding and abetting a party in operating a motorbus without having displayed upon the front of said mo-torbus an identification metal plate issued by the Railroad Commission identifying said vehicle as being a motorbus authorized to operate as provided by law. Punishment was assessed at a fine of $50.
The record is here without statement of facts or any bill of exception, and nothing is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.